Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings/ Response to Amendment
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, attaching the stiffener to brackets (348) with fasteners of claim 4; the tows interleaved with the fiber fabric of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings were received on 9/28/22.  These drawings are unacceptable because they introduce new matter into the disclosure.
The new matter is that which is added in FIG.7 and new FIG.17, namely the addition of the exact placement of the holes/fasteners in FIG.7 and the introduction of the exact placement (angle, orientation) of the fiber fabrics and tows with respect to the metal tabs in FIG.17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of DE 424. 
For claim 1, Freeman (2010/023107) inherently discloses (Figs. 4 and 8-10 and [0039-44] as well as [0060-65]) a method of manufacturing a vehicle roof (roof structure 210), comprising: 
providing a roof stiffener (sunroof reinforcement assembly 200) having a plurality of metal portions (roof rails 230, 240, 250, 260, [0041] made of aluminum alloy) and a central opening (orifice 290). 

    PNG
    media_image1.png
    329
    532
    media_image1.png
    Greyscale

Freeman discloses providing a plurality of transition components (namely portions at the ends of each of the plurality of metal portions; and joining the plurality of metal portions together to form the roof and central opening (FIG.4). 
Freeman fails to include the steps of:
providing for at least one fiber reinforced polymer (FRP) portion including a plurality of metal tabs having fiber tows embedded therein at transition components; 
interleaving the fiber tows with layers of fiber fabric prior to consolidating; and
joining the plurality of metal tabs of the FRP portion to at least one metal portion.
DE 102012010424 (DE 424) teaches (Fig. 1 (right-hand illustration below), abstract) at least one fiber reinforced polymer (FRP) portion (1) including a metal tab (metal part 2) having fiber tows (1.1) embedded therein. 
.
    PNG
    media_image2.png
    290
    622
    media_image2.png
    Greyscale

The fiber tows (1.1) represent six layers of carbon fibers which are interleaved with the FRP component part (1) prior to consolidating. Specifically, the layers of fibers are left “exposed” (with spaces therebetween) to allow them to be embedded in the metal (2). It should be noted that the term interleaved is defined as ‘to arranged in or as if in alternate layers’ in Merriam-Webster’s online dictionary. DE 424 shows the tows (1.1) in FIG.1 above (right side) interleaved with the remainder of the FRP part (1). The structure is consolidated prior to embedding the metal therein (the production of the composite component is such that components of the plastic are removed thereby exposing the fibers and subsequently the metal or metal allow is heated to above its melting temperature so that the previously exposed area is filled with metal thereby embedding the exposed fibers within the metal matrix. 
It would have been obvious to one of ordinary skill in the art to have replaced at least one roof rail of Freeman with components of fiber reinforced polymer with metal tabs embedded therein, taught by DE 424 in order to provide weight savings for the vehicle. 
It would further have been obvious to have joined or welded the metal tab of the FRP portion of Freeman, as modified, to the remaining metal roof rails (metal portions 240,250) to form the roof and central opening. 
Freeman, as modified, now discloses each step of the recited method of manufacturing a vehicle roof but fails to provide for a plurality of metal tabs providing a plurality of transition components. 
It would have been obvious to one with ordinary skill before the effective filing date to provide a plurality of the metal tabs of Freeman, as modified, for it is a mere duplication of part since it would be obvious to have multiple attachments to the metal portion of the roof stiffener in order to provide a more secure and rigid structure. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court has held that mere duplication of an essential working part of a device involves only routing skill in the art (MPEP 2144.04 (iv) (B)) and has no patentable significance unless a new and unexpected result is produced. 

Claims 2-3, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above, in view of Hashimura et al. (2018/0215420). 
For claims 2-3, Freeman discusses the advantages of spot welding but is silent on mounting the roof stiffener on a vehicle frame by joining at least one of the plurality of metal tabs to the vehicle frame through spot welding. 
For claims 5-6, Freeman, as modified, lack a roof panel as recited. 
Hashimura et al. teach a roof panel of aluminum alloy joined to a vehicle body by welding.
It would have been obvious to one of ordinary skill in the art to have provided Freeman, as modified, with a roof panel as taught by Hashimura et al. to protect occupants from inclement weather. 
Further, it would have been obvious to one of ordinary skill in the art to spot welded the metal tabs and roof panel of Freeman, as modified, to a vehicle frame as taught by Hashimura et al. in order to secure the same. 
For claims 10-11, as best understood, Freeman, as modified, discloses joining the plurality of metal tabs of the FRP portion to the at least one metal portion comprises spot welding the plurality of metal tabs to the at least one metal portion.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 4, Freeman lack attaching the roof stiffener to one or more brackets with fasteners, a feature taught by Rompage et al. (234,236, FIG.3) and it would have been obvious to one of ordinary skill in the art to have combined the brackets with roof stiffener in order to reinforce the connection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above. 
For claim 7, Freeman, as modified, discloses attaching the roof panel and metal tabs via spot welding but lacks the attachment further comprising hemming the roof panel to the roof stiffener along an inside edge of the central opening.  
The examiner takes official notice that hemming is well known in the prior art to join to sheet metal panels/components together, specifically a metal panel over and inner panel to form a rigid assembly (see for example, Baulier et al. 2006/0000255 at [0015]). 
It would have been obvious to one of ordinary skill in the art to have provided the roof panel and stiffener hemmed together along an inner edge (surrounding the central opening) in order to provide a rigid assembly. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above in view of DE 102015119437 (DE 437). 
For claim 9, Freeman, as modified, is silent on the specifics of consolidating the layers of fiber fabric to form the FRP portion including infusing the fiber layers with resin and curing the resin using an autoclave or hot-press mold. 
DE 437 teaches a FRP part and method of manufacturing via plastic injection molding including providing layers of fiber fabric (at least two layers) (5), injecting melted or softened matric material (eg liquid plastic resin) into a mold cavity (thus infusing), and curing the resin using the mold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the FRP portion of Freeman, as modified, in this fashion as an obvious manufacturing expedient to achieve the same predictable result. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as modified above in view of WO 2017/033626 (WO 626). 
For claim 12, Freeman, as modified, lacks applying an adhesive or sealant between the at least one FRP portion and the at least one metal portion.
WO 2017/033626A1 discloses a structure body including a joint structure of dissimilar materials, and specifically discloses (see the embodiments described in the description; and figures 1-10): reinforcing plates 210 having a band shape are arranged on the back surface of the roof panel 200 (equivalent to a vehicle roof panel); the reinforcing plates 210 are made of aluminum alloy and are joined to the roof panel 200 with an adhesive. 
That is, a roof panel 200 connected to the reinforcing plates 210 is provided, wherein the roof panel 200 is made of a pressure- formed 5000 series aluminum alloy (i.e. the top panel 200 comprises aluminum), and the reinforcing plates 210 are made of an aluminum alloy as considered from the perspective of weight and strength (ie. the reinforcing plates 210 comprise aluminum).
It would have been obvious to one of ordinary skill in the art to have provided an adhesive as taught by WO 626 for use with between the FRP and metal portions of Freeman, as modified, in order to seal the same. 
Response to Arguments
Applicant's arguments filed 9/28/22 and 10/28/22 have been fully considered but they are not persuasive or are moot because of the new ground of rejection.

Drawings
The drawings of 9/28/22 introduce new matter into the disclosure. Specifically, the addition of holes/fasteners in FIG.7 is not supported by the original disclosure because: there is not enough description of the exact placement of the holes with respect to the other features of the invention. Though it is true that claim 4 of the original disclosure speaks to attaching the roof stiffener to one or more brackets with fasteners, the exact location of the fasteners is not disclosed and was never originally shown in the drawings. The new addition of a fastener 466 in FIG.7 is improper because applicant appears to have arbitrarily picked a location (any location) of the fastener which is unsupported. Since no fastener is shown in the original disclosure nor precisely described, the exact position is unknown. Applicant’s introduction at the current location is new. 
With regard to FIG.17, here again examiner asserts that though the specification describes in detail that the fiber tows “extend out from” edges of the metal tab, applicant has only shown the tows extending from one “edge”. Moreover, applicant shows the tows all extending in the same direction away from the metal tab in what appears to be a unilateral direction. This is not supported by the disclosure. Applicant further shows the interleaving of the tows (102) and fiber fabric (103) in a uniform manner, that is alternating consistently (a single layer of tows 102 followed by one layer of fiber fabric (103), etc.) which is not supported. Finally, applicant newly shows that at least a part of the fiber fabric (103), namely a topmost and bottom-most layer extend over and cover the metal tab (101). This is not disclosed in the specification as originally cited and further supports that what is shown constitutes new matter. 
It is impermissible to add new matter can be added to the disclosure. The drawings are unacceptable and the new matter should be removed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (2022/0169820) discloses carbon fiber which include “dry fiber” which has not been impregnated with thermoset resin. Dry fiber may be infused with resin prior to curing in an autoclave. ([0050]). 
Joseph et al. (2005/0003195) discloses a resin infused fiber coating ([0067]) which is heated using an autoclave and then cured. 
DE 102015119437 (DE 437) (see figures 1-4) discloses: providing the at least one FRP portion includes: providing a plurality of transition components comprising a plurality of metal tabs 2 having the embedded fiber tows extending therefrom; interleaving the embedded fiber tows with layers of fiber fabric; and consolidating the layers of fiber fabric to form the FRP portion. Joining the plurality of metal tabs 2 of the FRP portion to at least one metal portion 8 comprises: welding a plurality of metal tabs 2 to the at least one metal portion 8. 
DE 10060042A1 (DE ‘042) discloses transition structure to provide continuous fibers linking both metal and plastic parts which ensures uninterrupted load distribution between both parts and reduced weakness at the joint therebetween (see ADVANTAGE, DE ‘042). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612